DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faye et al. (US 2018/0290768, hereinafter referred to as “Faye”) in view of do Carmo Miranda (US 8,531,524, hereinafter referred to as Miranda).
Regarding claims 1 and 14, Faye discloses a space vehicle, comprising: an optical system (Abstract) having a field of view, the optical system comprising at least two optical elements (M1, M2 - paragraph [0062]) spaced from one another along an optical axis of the optical system, thereby defining an interior cavity (11) of the optical system (Figs. 3 and 11); at least one control system, comprising at least one physical element configured for performing one or more functions for enabling operation of the space vehicle (“satellite control electronics”, paragraph [0047]).
Faye fails to teach at least one holding assembly for holding said at least one control system, the at least one holding assembly comprising a folding mechanism configured and operable to move between a folded position corresponding to an inoperative mode of the optical system, and a deployed position corresponding to an operative mode of the optical system, such that in the folded position of the folding mechanism, the at least one control system being held 
Regarding claim 2, Faye as modified by Miranda discloses that the optical system comprises a telescope (paragraph [0062]) having a primary optical element (M1) and a secondary element (M2), but fails to specify that at least one control system being positioned in between said primary and secondary elements. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the control system in between the first and secondary elements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4, Faye as modified by Miranda, discloses that the at least one control system comprises at least one of a processing unit configured to control space vehicle operations (satellite control electronics, Faye); at least a receiving/transmitting device configured for receiving/transmitting signals; an amplifier device operable for amplifying signals Page 3 of 5Docket No. 288153WOUS01_446373-572Preliminary Amendment dated July 23, 2020received by the receiver; and at least one power source configured for supplying voltage supply to the vehicle (Miranda teaches antennae system with the ability to transmit data and amplify signals and a power supply, claims 1 and Col. 8; line 62 – col. 9; line 10).  
Regarding claim 5, Faye as modified by Miranda discloses that the folding mechanism (126, Miranda) is configured and operable for being pivotally displaceable around an axis perpendicular to said optical axis.  
Regarding claim 6, Faye as modified by Miranda does not teach that the folding mechanism is configured and operable for being pivotally displaceable around an axis parallel to said optical axis. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the folding mechanism such that it is configured and operable for being pivotally displaceable around an axis parallel to the optical axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 7, Faye as modified by Miranda does not teach that the folding mechanism is configured and operable for being longitudinally displaceable along an axis perpendicular to said optical axis. However, it would have been obvious to one having ordinary 
Regarding claim 8, Faye as modified by Miranda, discloses a frame (7, 8, Faye) comprising a plurality of surfaces forming an internal cavity (11, Faye) and at least one opening in the frame, wherein said at least one holding assembly is mounted on at least one of the plurality of surfaces and at least partially covers said at least one opening when said control system is in its folded position.  
Regarding claim 9, Faye as modified by Miranda discloses that said folding mechanism comprises at least one support surface (108, Miranda) carrying said at least one control system and an axial hinge (126, Miranda) connecting between one of the surfaces of the frame and the support surface.  
Regarding claim 10, Faye as modified by Miranda discloses that wherein in the deployed position said at least one support surface is substantially perpendicular (Fig. 2, Miranda) to said optical axis of the optical system (optical axis V, Faye).  
Regarding claim 11, Faye as modified by Miranda fails to disclose that in a deployed position, the at least one support surface is substantially parallel to said optical axis of the optical system. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the support surface substantially parallel to said optical axis of the optical system, in a deployed position, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, Faye as modified by Miranda fails to teach that the axial hinge has a main direction substantially parallel to said optical axis. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the axial hinge such that it has a main direction substantially parallel to the optical axis, since it has been 
Regarding claim 13, Faye as modified by Miranda discloses that the axial hinge (126, Miranda) has a direction substantially perpendicular to said optical axis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VALENTINA XAVIER/Primary Examiner, Art Unit 3642